Examiners Note
This action is in response to the divisional application filed on 12/31/2020.
Claims 1-19 have been allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1 and 13, the following underlined claim limitation is not disclosed by any prior art: “... allocating a first group of transmission resources to the first group of user devices and a second group of transmission resources to the second group of user devices by multiplexing along a first dimension of a first multi-dimensional representation of transmission resources; allocating, from the first group of transmission resources, transmissions resources to user devices in the first group by multiplexing along a second dimension in a second multi- dimensional representation of the transmission resources…”

Closest prior art
Ma (WO2015/149668A1) discloses in FIG. 1 resource allocation for sparse code multiple access (SCMA) transmissions includes partitioning a resource block into a plurality of resource regions. The method also includes assigning the plurality of resource regions to respective device groups. The resource region assignments are then signaled to devices of the respective device groups. The method also includes receiving SCMA signals from the devices of the respective device groups. The SCMA signals from one group of the respective device groups are asynchronous with respect to the SCMA signals from another group of the respective device groups. SCMA encoding encodes binary data streams directly to multi-dimensional codewords. Further FIG. 2 discloses Resource block 200 is partitioned in three dimensions: a frequency dimension 210, a time dimensions 220, and a code dimension 230. In code dimension 230, each time/frequency resource unit is divided into unique codes 240, which are generated from corresponding sparse codebooks… Each of resource regions 250-1, 250-2, and 250-3 are assigned to a respective device group, which is referred to as a resource region assignment. Resource regions are generally contiguously defined
in the time/frequency domain… For the embodiment of Figure 1, device groups 120-1, 120-2, and 120-3 can be respectively assigned, for example, to resource regions 250-1, 250-2, and 250-3. Resource region assignments are then communicated, or signaled, to the individual devices by base station 110. In certain embodiments, the resource region assignments can be communicated to the various device groups using multicast signaling. Devices 130
then make their respective SCMA transmissions using their respective assigned resource region.
In Ma, there is a one to one correspondence between the assigned resource groups and the user groups, i.e. a specific user group (for example, a first user group) does not get resource allocations from multiple dimensions. Hence Ma does not disclose: “... allocating a first group of transmission resources to the first group of user devices and a second group of transmission resources to the second group of user devices by multiplexing along a first dimension of a first multi-dimensional representation of transmission resources; allocating, from the first group of transmission resources, transmissions resources to user devices in the first group by multiplexing along a second dimension in a second multi- dimensional representation of the transmission resources…”
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472